398 F.2d 668
UNITED STATES of America, Appellee,v.Phillip COGGINS, Appellant.
No. 12085.
United States Court of Appeals Fourth Circuit.
Argued June 18, 1968.
Decided June 21, 1968.

Thomas J. Harrigan, Arlington, Va., (Court-appointed counsel) [Harrigan & Morris, Arlington, Va., on the brief] for appellant.
Stefan C. Long, Asst. U. S. Atty., (C. V. Spratley, Jr., U. S. Atty., on the brief) for appellee.
Before HAYNSWORTH, Chief Judge, and BRYAN and WINTER, Circuit Judges.
PER CURIAM:


1
Coggins, a District of Columbia prisoner, was convicted of escape after he failed to return to Lorton Reformatory from a Christmas one-day furlough. He had been instructed to return to Lorton by a bus leaving the District of Columbia at 9:00 o'clock on Christmas night and to telephone Lorton in the event of an emergency. He failed to meet the bus, but a bit later he did telephone Lorton twice.


2
According to him, on the second call the unknown speaker at Lorton instructed him to turn himself in at the District of Columbia jail. It is not contended that this instruction reasonably could have been understood to have meant anything other than that he was to turn himself in for transportation back to Lorton.


3
Coggins failed to turn himself in to the District of Columbia jail, and he did nothing else to return to Lorton. Six days later he was arrested in the District of Columbia and returned involuntarily to Lorton.


4
We affirm the conviction of escape. While on furlough he remained in the custody of the Attorney General. The fact that he missed the bus returning to Lorton at 9:00 o'clock on Christmas night would not have appeared to have been willful at the time of his two phone calls, but his failure to return to Lorton at the end of his furlough became clearly willful when he did not turn himself in at the District of Columbia jail or take any other steps to return to Lorton during the next six days.


5
Affirmed.